DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-16. Claims 1, 3-5, 8-12 and 16 were amended in the response filed 6/13/2022.

Allowable Subject Matter
Claims 1-16 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenji Nakajima (Reg. No. 75983) on Wednesday, August 24, 2022.

The application has been amended as follows: 
In the claims:
Claim 1, line 13, was amended to:
“a removal mechanism for removing the protruding portion molding member interposed between the separator web and the electrode web; and
a cutting mechanism for cutting at least the electrode web portion in a laminated article of the separator web and the electrode web at a position where the protruding portion has been provided


Claim 9, line 12, was amended to:
“(C) removing the protruding portion molding member interposed between the separator web and the electrode web; and
(D) 


Claim 10, line 3, was amended to: “wherein the step (C) is performed after the step (B) and before the step (D).”

Claim 11, line 3, was amended to: “the step (C)”

Claim 12, line 5, was amended to: “the step (C)”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of an apparatus comprising an electrode roll, a separator roll, a protruding portion molding member disposition mechanism for disposing a protruding portion molding member, a lamination mechanism for joining the separator web and the electrode web having the protruding portion molding member interposed therebetween, a removal mechanism for removing the protruding portion molding member interposed between the separator web and the electrode web, and a cutting mechanism for cutting at least the electrode web portion in a laminated article of the separator web and the electrode web at a position where the protruding portion has been provided; is allowable over the prior art.
It is noted that while independent claim 9 is drawn to a method, the claim is allowable for substantially the same reasons. It is noted that the claim amendment on 6/13/2022 makes clear that the protruding portion molding member is an element separate from either the electrode web and separator web. The Examiner amendment above clarifies the apparatus and method order.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The best prior art is considered to be Miyake (JP 2017-063002, herein referred to as Miyake ‘002) and Miyake (JP 2017-063004, herein referred to as Miyake ‘004).
Miyake ‘002 teaches laminating an electrode body web sandwiched between separator webs (abstract). The method involves a sandwiching process, an adhesion process, a cutting process, a sealing process, and a stacking process ([0015]) to make a laminate having a first electrode body sandwiched between separators ([0014]). A strip separator fabric 10 has a plurality of mountain-folded portions 12 (protruding portions) ([0017], Fig 1). The strip separator fabric 10 is disposed on both sides of a strip electrode fabric 20 (Fig 2, [0021]). However, while Miyake ‘002 teaches mountain-folded portions 12 on the separator fabric, Miyake ‘002 does not disclose a protruding portion molding member disposition mechanism that places a protruding portion molding member between the separator fabric and electrode web where the mountain-folded portions of the separator fabric are located (see Fig 5 below).

    PNG
    media_image1.png
    547
    598
    media_image1.png
    Greyscale


Miyake ‘004 teaches a lamination type battery manufacturing method that can manufacture an electrode and separator laminate without requiring accurate positioning of the webs (abstract). The method involves a sandwiching step, a bonding step, a cutting step, a sealing step, a cutting step, and a stacking step ([0015]). The electrode fabric 10 has a first active material layer 16 and a first current collector, and has a plurality of notches 12 ([0018]).  The separator fabric 20 is placed on the electrode fabric 10, therefore an area on the other side of the notches 12 is placed on the separator. The adhesion step adheres parts of the notches and separator fabrics together ([0022]). An excision step removes the electrode fabric from the notch portion toward the side having no notch portion ([0026]). The excision removes cutout portion 18 of the region of the electrode fabric via a laser, a cutting blade, or the like ([0027]). However, while the excision step removes an element (a portion of the electrode fabric), the excision step does not a remove an element separate from the electrode web or separator web as claimed (i.e. the excision step does not remove a protruding portion member that is interposed between the electrode web and separator web).
Therefore, even if Miyake ‘002 and Miyake ‘004 were combined, the combination of references would still not render obvious a protruding portion molding member disposition mechanism or step that disposes a protruding portion molding member to create a protruding portion on the separator web, or a removal mechanism or step that removes the protruding portion molding member (a separate element) interposed between the separator web and electrode web. Therefore, the claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                    

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725